Citation Nr: 1117599	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  06-35 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to April 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded the Veteran's claim for additional development in September 2010.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of the claims file reveals that a remand is once again necessary before a decision on the merits of the claim can be reached.  

The Veteran contends that he suffers from bilateral hearing loss related to acoustic trauma incurred in service.  Specifically, he asserts that he was exposed to rifle and large-caliber weapons fire during basic training and while serving aboard Navy ships.  

The Veteran's service personnel records show that he served as a gunner's mate which is consistent with the Veteran's report of exposure to routine weapons fire.  Therefore, the Board finds that the Veteran was exposed to noise while in service.

The Veteran's service medical records show reports of an inability to hear out of his right ear twice in July 1961.  Following an antibiotic regimen, the Veteran's symptoms were noted to have markedly improved.  Audiometric testing was not performed at the Veteran's June 1960 entrance examination or April 1964 separation examination.  The Veteran's obtained a score of 15/15 on a whispered voice tests at those times.  An undated audiometric examination (which appears to have been performed at some point in 1960) revealed puretone thresholds of 15, 0, 5, 0, and 10 decibels for the right ear at 500, 1000, 2000, 3000, and 4000 Hertz and 15, 0, 0, 0, and 20 decibels for the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  Additionally, the Board recognizes that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss, even if it does not rise to the level of disabling under VA standards.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran was originally afforded a VA examination in October 2005 at which time the examiner reviewed the claims file, conducted an audiological examination, and diagnosed the Veteran with moderate to profound sensorineural hearing loss bilaterally.  The examiner did not include an opinion at that time.  In a December 2005 addendum, the examiner opined that the Veteran's hearing loss was less likely than not due to military noise exposure because the service medical records did not include hearing loss complaints and because the Veteran reported extensive occupational and recreational noise exposure. 

The Veteran's claim was remanded in order to obtain a medical opinion based on the evidence of record, including the Veteran's report of right ear hearing loss in service.  The Veteran was afforded a VA examination in December 2010 at which time he was diagnosed with mild to profound sensorineural hearing loss bilaterally.  The examiner opined that it was speculative as to whether the Veteran's hearing loss was caused by in-service noise exposure because it was unknown whether the hearing loss pre-existed service due to the poor sensitivity of the whispered voice test that was performed at the Veteran's entrance to service.  The examiner concluded that if the Veteran's hearing loss was pre-existing, it was at least as likely as not aggravated by his in-service noise exposure.  The examiner also opined that the Veteran's hearing loss was not related to in-service complaints of right ear hearing impairment.  Consequently, the Board finds that the examiner's opinion is both speculative and contradictory.  Because the opinion is speculative, the Board finds that the examiner did not offer the requested opinion as to the etiology of the Veteran's bilateral hearing loss.  

A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the terms of the remand. If the Board proceeds with final disposition of an appeal, and the remand orders have not been satisfied, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Associated with the claims file are VA treatment records dated through July 2010.  Any records dated after July 2010 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment reports dated after July 2010.

2.  Schedule the Veteran for a VA examination with an audiologist other than the audiologists who have already examined him.  The audiologist should review the claims file and should not that review in the examination report.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that any hearing loss is related to the Veteran's service including his exposure to weapons fire and his report of right ear hearing loss in service.  A complete rationale for any opinion expressed must be provided.  The examiner is requested to reconcile the medical opinion with the other opinions of record.

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

